DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Claims 31-32, 34, 36-39, 42, 44, 46-48, 51-53 are pending.
Claim 53 has been added in the amendments filed 2/1/2021.
The outstanding rejections under 35 USC 102 and 103 are withdrawn in view of the amendments and remarks applicant made on 2/1/2021.
New ground of rejection is set forth below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  31-32, 34, 36-39, 42, 44, 46-48, 51-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,291,445 (‘445) in view of US 2014/0105821 (‘821) and US 2004/0097474 (‘474).

The viscosity and its properties are considered as inherently present in the composition of ‘445 because the composition because the composition of ‘445 contains the same ingredients as claimed in the broadest claims 31 and 46.
‘445 does not expressly teach the herein claimed particle size. ‘445 does not expressly teach the budesonide composition, when used in a unit dose, have 0.1-10mg of budesonide.
‘474 teaches a method of treating allergic rhinitis using an intranasal composition comprising budesonide in a dosage range of 0.02-0.5% w/v (see claim 10). The examiner notes that 0.02-0.5% is equivalent to 0.2-5mg.
‘821 teaches an inhalation composition that contains steroid including budesonide, in a microparticles with the average particle size as between 0.1 to 5 microns ([0057], [0133]).  ‘821 teaches the microparticles have a volume average diameter of up to 10 microns, for targeting delivery to the large bronchi. Particle size (geometric diameter and aerodynamic diameter) is selected to provide an easily dispersed powder that upon aerosolization and inhalation readily deposits at a targeted site in the respiratory tract (e.g., upper airway, deep lung, etc.), preferably while avoiding or minimizing excessive deposition of the particles in the oropharyngel or nasal regions. (See [0057]).

One of ordinary skill in the art would have been motivated to adjust the particle size of the budesonide composition since optimizing the particle size to less than 10 microns would be used to target the drug delivery site effectively to the lung to optimize therapeutic effects.
One of ordinary skill in the art would have been motivated to employ the dosage of 0.2-5mg of budesonide in the composition for treating rhinitis since such dosage of budesonide is well-known in the art as effective in treating rhinitis as taught in ‘474. Therefore, employing such dosage range in a budesonide composition would have been reasonably expected to be effective in treating rhinitis. . 

 Response to Arguments
Applicant’s arguments with respect to claim(s) 31-32, 34, 36-39, 42, 44, 46-48, 51-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With regard to the arguments about “unit dose”, the examiner notes that there is no volume recited in the claims with regard to such unit dose. Since the claims are directed to composition, any volume of the suspension taught in the prior art is reasonably envisioned as long as it can be reasonably consumed by the patient in a single use. 
Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627